 1
 2
 3
 4
 5
 6
                        UNITED STATES DISTRICT COURT
 7
                       CENTRAL DISTRICT OF CALIFORNIA
 8
 9
     RAFAEL GERMAN,                 ) Case No. CV 18-9917-MWF (JPR)
10                                  )
                      Petitioner,   )
11                                  )          J U D G M E N T
                v.                  )
12                                  )
     JOSIE GASTELO, Warden,         )
13                                  )
                      Respondent.   )
14                                  )
15
16       Pursuant to the Order Dismissing Petition Without Prejudice
17 Under Federal Rule of Civil Procedure 41(a)(2),
18       IT IS HEREBY ADJUDGED that this action is dismissed without
19 prejudice.
20
21
22 DATED: August 29, 2019
                               MICHAEL W. FITZGERALD
23                             U.S. DISTRICT JUDGE
24
25
26
27
28
